Per Curiam.
Respondent was admitted to practice by this Court on January 22, 1991.
Since his admission, respondent has failed to comply with the attorney registration requirements (see, Judiciary Law § 468-a; 22 NYCRR part 118) and has not responded to letters from petitioner, the Committee on Professional Standards, advising him of his obligation to comply with these requirements, which letters included a letter of caution dated April 15, 1996, and a letter of admonition dated July 30, 1996.
By petition dated December 16, 1996, he was charged with failure to comply with the attorney registration requirements and with failure to cooperate with petitioner, in violation of the Code of Professional Responsibility DR 1-102 (A) (5), (8) (22 NYCRR 1200.3 [a] [5], [8]). Respondent has not answered or otherwise appeared in reply to the petition and has not responded to petitioner’s subsequent default judgment motion.
Under the circumstances presented, we grant petitioner’s default judgment motion, find respondent guilty of the professional misconduct charged and specified in the petition, and suspend him from practice until further order of this Court (see, e.g., Matter of Filippone, 213 AD2d 849; Matter of Walters, 204 AD2d 799). Respondent may apply for reinstatement provided that such application is supported by proof that he *714has complied with the attorney registration requirements and by the proofs required in this Court’s rule governing reinstatement of suspended attorneys (22 NYCRR 806.12 [b]).
Mercure, J. P., Crew III, White, Spain, and Carpinello, JJ., concur. Ordered that petitioner’s motion for a default judgment be and hereby is granted; and it is further ordered that respondent be and hereby is found guilty of the professional misconduct charged and specified in the petition; and it is further ordered that respondent be and hereby is suspended from practice until further order of this Court; and it is further ordered that, for the period of suspension, respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or of any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the rules of this Court (22 NYCRR 806.9) regulating the conduct of suspended attorneys.